Name: Commission Regulation (EC) No 758/2002 of 2 May 2002 re-establishing the preferential customs duty on imports of uniflorous (standard) carnations originating in Morocco
 Type: Regulation
 Subject Matter: EU finance;  trade;  tariff policy;  Africa;  international trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0758Commission Regulation (EC) No 758/2002 of 2 May 2002 re-establishing the preferential customs duty on imports of uniflorous (standard) carnations originating in Morocco Official Journal L 116 , 03/05/2002 P. 0007 - 0008Commission Regulation (EC) No 758/2002of 2 May 2002re-establishing the preferential customs duty on imports of uniflorous (standard) carnations originating in MoroccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco and the West Bank and the Gaza Strip(1), as last amended by Regulation (EC) No 1300/97(2), and in particular Article 5(2)(b) thereof,Whereas:(1) Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community.(2) Council Regulation (EC) No 747/2001(3) opens and provides for the administration of Community tariff quotas for certain products originating in Cyprus, Egypt, Israel, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and provides detailed rules for extending and adapting these tariff quotas.(3) Commission Regulation (EC) No 741/2002(4), as amended by Regulation (EC) No 757/2002(5), fixed Community producer and import prices for carnations and roses for application of the arrangements for importation from the countries in question.(4) Commission Regulation (EEC) No 700/88(6), as last amended by Regulation (EC) No 2062/97(7), laid down detailed rules for the application of these arrangements.(5) The preferential customs duty fixed for uniflorous (standard) carnations originating in Morocco by Regulation (EC) No 747/2001 was suspended by Commission Regulation (EC) No 742/2002(8).(6) On the basis of price recordings made as specified in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duty laid down in Article 2(4) of Regulation (EEC) No 4088/87 is met for uniflorous (standard) carnations originating in Morocco. The preferential customs duty should be reintroduced.(7) In between meetings of the Management Committee for Live Plants and Floriculture Products, the Commission must adopt such measures,HAS ADOPTED THIS REGULATION:Article 11. For imports of uniflorous (standard) carnations (CN code ex 0603 10 20 ) originating in Morocco the preferential customs duty set by Regulation (EC) No 747/2001 is reintroduced.2. Regulation (EC) No 742/2002 is hereby repealed.Article 2This Regulation shall enter into force on 3 May 2002.It shall apply from 1 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 382, 31.12.1987, p. 22.(2) OJ L 177, 5.7.1997, p. 1.(3) OJ L 109, 19.4.2001, p. 2.(4) OJ L 113, 30.4.2002, p. 19.(5) See page 5 of this Official Journal.(6) OJ L 72, 18.3.1988, p. 16.(7) OJ L 289, 22.10.1997, p. 1.(8) OJ L 113, 30.4.2002, p. 21.